 

Exhibit 10.1

 

AMENDMENT TO THE
JAMES RIVER GROUP HOLDINGS, LTD. 2014 LONG-TERM INCENTIVE PLAN

 

WHEREAS, James River Group Holdings, Ltd. (“Company”) previously adopted the
James River Group Holdings, Ltd. 2014 Long-Term Incentive Plan (“Plan”);

 

WHEREAS, the Company reserved the right to amend the Plan; and

 

WHEREAS, subject to the approval of shareholders, the Company desires to amend
the Plan in certain respects;

 

NOW, THEREFORE, Section 4(a) of the Plan is hereby amended in its entirety to
read as follows, effective as of the date such amendment is approved by the
shareholders of the Company:

 

(a) Shares Available. Subject to adjustment in accordance with Section 13(f), a
total of three million one hundred seventy one thousand one hundred fifty
(3,171,150) Shares shall be available for the grant of Awards under the Plan,
plus an additional one million (1,000,000) Shares as approved by shareholders on
May 2, 2017; provided that no more than five hundred thousand (500,000) of such
additional Shares shall be available for the grant of Awards that are not Share
Appreciation Right or Share Option Awards; and provided further that, no more
than three million (3,000,000) Shares in the aggregate may be granted as
Incentive Share Options under this Plan. Shares issued under this Plan may be
authorized and unissued Shares or issued Shares held as treasury Shares. The
following Shares may not again be made available for issuance as Awards: (i)
Shares not issued or delivered as a result of the net settlement of an
outstanding Share Appreciation Right or Share Option, (ii) Shares used to pay
the exercise price or withholding taxes related to an outstanding Share Option
or Share Appreciation Right, or (iii) Shares repurchased on the open market with
the proceeds of a Share Option exercise price.

 

IN WITNESS WHEREOF, this Amendment is hereby executed by a duly authorized
officer of the Company this 2nd day of May, 2017.

 

JAMES RIVER GROUP HOLDINGS, LTD.       /s/ Robert P. Myron   Name: Robert P.
Myron   Title: President and Chief Operating Officer  

 

 

 